ROBINSON, J.
1. Section 1465-58, General Code, attempts to require municipalities before advertising a bond issue for sale to first offer the same to the Industrial Commission of Ohio at par and accrued interest.
2. Section 1465-58, General Code, in so far as it attempts to require municipalities and other taxing districts before advertising a bond issue for sale to first offer the same to the Industrial Commission of Ohio at less than market value, is unconstitutional and void.
Judgment affirmed.
Marshall, C. J., Jones, Matthias, Day and Allen, JJ., concur. Wanamaker, J., not participating!